Citation Nr: 1146771	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  10-18 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected status-post right distal clavicle resection with chronic rotator cuff tendonitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on October 19, 2011, by means of video conferencing equipment with the Veteran in Columbia, South Carolina, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran essentially contends that he has neuropathy of the right hand that is related to his service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis.  During his October 2011 hearing, he also asserted that his right upper extremity neuropathy began in service.  In particular, he stated that the disorder started immediately following his in-service shoulder surgery and claimed that those symptoms have continued since his military service until the present.  

The Veteran's service treatment records indicate that he sustained a contusion to his right clavicle and sprained his acromioclavicular joint in 1982 for which he underwent a right Mumford distal clavicle resection.  However, his service treatment records are negative for complaints, treatment, or diagnosis of neuropathy or any other neurological disorder.  

The Board does note that the Veteran has been diagnosed with moderate ulnar neuropathy localized to the elbow of the right upper extremity.  He has also been assessed as having cervical radiculitis, right shoulder pain, right cervical facet joint syndrome, multilevel degenerative disc disease of the cervical spine, and degenerative stenosis of the cervical spine.  Moreover, as previously indicated, he is service-connected for status-post right distal clavicle resection with chronic rotator cuff tendonitis.

The Veteran was afforded a VA examination in July 2010 in connection with his claim for service connection for neuropathy of the right upper extremity.  Following a review of the claims file and a physical examination, the examiner opined that there was no nerve injury that could that can be related to the alleged surgery.  Thus, he opined that there was no evidence that the Veteran experienced any nerve injury as a result of his 1982 surgery.  The examiner based his opinion on the fact that the area of the surgery is not an area in which the surgeon would generally encounter the nerves of the brachial plexus, which are in fact in the armpit as opposed to the top of the shoulder.  He also noted that the shoulder x-ray only demonstrates a removal of the top of the clavicle, that the electrodiagnostic studies of the right upper extremity in January 2008 were normal, and that there was no physical abnormality on examination.

Nevertheless, as previously noted, the Veteran has been diagnosed with moderate ulnar neuropathy localized to the elbow of the right upper extremity.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The examiner did not address the previous diagnoses in rendering his opinion.  

In addition, the July 2010 VA examiner did not specifically address the issue of whether the Veteran's neuropathy of the right upper extremity may have been aggravated by his service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any and all neuropathy of the right upper extremity that may be present.

Moreover, it appears that there may be additional medical records that are not associated with the claims file.  In this regard, the Veteran testified at his October 2011 hearing that he had received treatment at a VA facility in Columbia, South Carolina, since May 2011.  However, those treatment records are not associated with the claims files, nor does it appear that an attempt has been made to obtain them.  As such, there may be outstanding, relevant VA medical records.  The Board has also reviewed the virtual VA electronic records, but there are no medical records in the Veteran's electronic record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's recent VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any outstanding VA treatment records.  In particular, an attempt should be made to obtain treatment records from a VA medical facility in Columbia, South Carolina, that are dated from May 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of any neuropathy of the right upper extremity that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should identify all right upper extremity neurological disorders that have been present at any point during the pendency of the appeal.  It should be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

If the examiner finds that the Veteran has not had neuropathy of the right upper extremity at any point during the pendency of the appeal, he or she should address the previous diagnoses.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, including his shoulder surgery. If not, he or she should comment as to whether it is at least as likely as not that that the disorder is either caused by or permanently aggravated by his service-connected status-post right distal clavicle resection with chronic rotator cuff tendinitis. 

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.   Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


